DETAILED ACTION

This Office Action is responsive to the submission filed on 04/19/2022. 
Status of the claims:
Claims 1-52 were previously presented and rejected.
Claims 1-52 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Claim Rejections under 35 USC § 103
Applicant’s Remarks Made in an Applicants Arguments/Remarks filed in response the rejection of claims 1-17, 19-24, 26-52 under 35 U.S.C. 103 as being unpatentable over Friedrich in view of Hohe has been fully considered but they are not persuasive. The Applicants have contended (see, REAMARKS, Pages 14-16) as follows: 
Friedrich and Hohe fail to disclose the features “at least one signal parameter of the signal directly or itself depends on at least one environmental parameter in an environment of the data transmitter” and  “a changer for changing the at least one signal parameter, configured to additionally change the at least one signal parameter of the signal or a parameter on which the at least one signal parameter of the signal depend” of pending independent claim 1. Contrary to said features, the parameter of Friedrich does not directly or itself depend on at least one environmental parameter, but is only varied in dependence on a detected parameter (e.g., environmental parameter). Hohe does not disclose that the changer additionally changes the at least one signal parameter (e.g., frequency) of the signal that is transmitted or a parameter on which the at least one signal parameter (e.g., frequency) of the signal that is transmitted depends. Thus, the subject matter of independent claim 1 cannot be rendered obvious by Friedrich and Hohe, alone or in combination. The same reasoning applies to the other independent claims, which contain the same distinctive features. The dependent claims depend directly or indirectly from the claims that have been discussed. 

The Applicant’s arguments/remarks are carefully considered but respectfully traversed. Because, a combination of the applied prior art (Friedrich in view of Hohe) does render obvious limitation of all the rejected claims. Furthermore, contrary to the assertion in the Applicant’s argument, the cited references in combination do teach or suggest the claimed limitation “at least one signal parameter of the signal directly or itself depends on at least one environmental parameter in an environment of the data transmitter”. For example, Friedrich disclose a transmitter configured to transmit a signal (e.g. Figs. 1, 2 and Col. 2, lines 10-15: a signal processing circuit (i.e. transmitter) for transmitting a modulated transmit signal), wherein at least one signal parameter of the signal directly or itself depends on at least one environmental parameter in an environment of the data transmitter (e.g. Col. 19, lines 45-50, Col. 22, lines 10-15, Col. 22, lines 20-25: wherein the at least one signal parameter comprises at least an environmental condition (parameter) associated with the signal processing circuit (transmitter)). As such, Friedrich clearly meets the limitation “at least one signal parameter of the signal directly or itself depends on at least one environmental parameter in an environment of the data transmitter”, as recited in pending independent claim 1, and somehow similarly recited in other pending independent claims. Moreover, contrary to the assertion in the Applicant’s argument, the cited references in combination, also, do teach or suggest the feature “a changer for changing the at least one signal parameter configured to additionally change the at least one signal parameter of the signal or a parameter on which the at least one signal parameter of the signal depend” of pending independent claim 1. For example, Friedrich disclose (e.g. Figs. 1, 2A, Col. 1, lines 35-40, Col. 3, lines 40-50) the signal processing circuit is configured to vary (change) resolution (parameters) on which the at least one signal parameter of the signal depends. For example, the signal processing circuit vary (change) detected parameters comprising environmental condition, such as temperature parameters, frequency and general network conditions) associated with the signal processing circuit and/or detected parameters on the basis of the signal transmitted). Hohe teaches or suggests, in the same technical field, a changer for additionally changing at least one signal parameter of the signal on which the signal depends, as recited also (see for example, Hohe, Fig. 2 and Paras [0028], [0047]: a parameter changing means 140 for changing at least one signal parameter (e.g. temperature-dependent offset) of the signal on which the at least one transmitted signal depends). Hence, the applied prior art (Friedrich in view of Hohe) clearly meets the limitations as recited in pending independent claim 1, and somehow similarly recited in other pending independent claims. Thus the rejection of pending independent claim 1 and other pending independent claims is proper. Accordingly, Friedrich in view of Hohe is adequate ground for rejecting claims 11-17, 19-24, 26-51 under 35 U.S.C. 103. As such, the Examiner has fully re-considered the arguments and remarks made by the Applicants but maintains rejection of the pending claims under 35 U.S.C. 103 over Friedrich in view of Hohe.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17, 19-24, 26-52 are rejected under 35 U.S.C. 103 as being unpatentable over US8767868 to Friedrich et al. (“Friedrich”) in view of US2010/0217556 to Hohe et al. (“Hohe”) (The comments in parentheses apply to the prior art document)

RE claim 1, Friedrich discloses a data transmitter (e.g. Figs. 1, 2a, 4), the transmitter comprising: a transmitter configured to transmit a signal (e.g. Figs. 1, 2A, Col. 2, lines 10-15: a signal processing circuit (i.e. transmitter) configured to provide (transmit) a modulated transmit signal), wherein at least one signal parameter of the signal directly or itself depends on at least one environmental parameter in an environment of the data transmitter (e.g. Col. 19, lines 45-50, Col. 22, lines 10-15, Col. 22, lines 20-25: wherein at least one signal parameter comprises at least an environmental condition (parameter), wherein the signal parameter itself depends the environmental condition the data transmitter); a changer for changing the at least one signal parameter configured to additionally change the at least one signal parameter of the signal or a parameter on which the at least one signal parameter of the signal depends (e.g. Figs. 1, 2A, Col. 1, lines 35-40: the signal processing circuit, in addition, configured to change a resolution (i.e. signal parameter, e.g. symbol rate) in dependence on a detected or predefined parameter and Col. 3, lines40-50: the signal processing circuit configured)10.
The subject matter of claim 1 differs from Friedrich in that Friedrich does not recite the claim languages “changer”, while describing the means or circuit for changing the at least one signal parameter of the signal. However, Hohe teaches or suggests, in the same technical field, a changer, as recited (e.g. Hohe, Fig. 2 and Paras [0028], [0047]: a parameter changing means for changing at least one signal parameter (e.g. temperature-dependent offset) of the signal on which the at least one transmitted signal depends). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the transmitter disclosed by Friedrich with Hohe’s teaching or suggestion of the changer in order for additionally changing at least one signal parameter of the signal on which the signal depends. In combination, Friedrich is not altered in that Friedrich continues to output the modulated transmit signal. Therefore, one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
RE claim 2, Friedrich discloses data transmitter according to claim 1, 15wherein the changer for changing the signal parameter is configured to provide the at least one signal parameter with an offset to change the at least one signal parameter (e.g. Col. 8, lines 65 thru Col. 9, lines 3).
  
RE claim 3, Friedrich discloses data transmitter according to claim 2, 20wherein the at least one signal parameter is at least two signal parameters (e.g. Col. 4, lines 20-40), wherein the changer for changing the signal parameter is configured to provide the at least two signal parameters with an offset each to change the at least two signal 25parameters (e.g. Figs. 1, 2A, Col. 1, lines 35-40 and Col. 4, lines 20-40).  
 
RE claim 4, Friedrich discloses data transmitter according to claim 2, wherein the offset is a constant offset and/or a time-varying offset (e.g. Col. 4, lines 1-5 & 20-40, and Col 8, lines 50-55).
  
RE claim 5, Friedrich discloses data transmitter according to claim 2, wherein the offset is a random or pseudo-random offset (e.g. Fig. 3 and Col. 10, lines 35-60: wherein the varying (i.e. changing) a resolution (i.e. signal parameter) are based sequence of numbers or digital data satisfying statistical randomness placed upon the transmit signal quality based on type of error that may not exceed the data rate-dependent value, shown in FIG. 3).  

RE claim 6, Friedrich discloses data transmitter according to claim 2, wherein the offset comprises two offset components changing differently over time (e.g. Col. 4, lines 1-5 & 20-40, Col. 7, line 50 thru Col. 8, line 10). 
 
RE claim 7, Friedrich discloses data transmitter according to claim 2, wherein the offset comprises two offset components (e.g. Col. 4, lines 20-40), 10wherein a first offset component of the two offset components is a constant offset component, and wherein a second offset component of the two offset components is a time-varying offset component (e.g. Col. 4, lines 1-5 & 20-40, Col. 7, line 50 thru Col. 8, line 10).  

RE claim 8, Friedrich discloses data transmitter according to claim 6, 15 wherein the offset comprises two offset components, wherein a first offset component of the two offset components is based on a time- varying function (e.g. Col. 4, lines 20-40),20 and wherein a second offset component of the two offset components is based on a random or pseudo-random process (e.g. Fig. 3 and Col. 10, lines 35-60).  

RE claim 9, Friedrich discloses data transmitter according to claim 2, 25 wherein the data transmitter is configured to derive the offset from an immanent parameter of a communication system of the data transmitter or a message to be transmitted with the signal (e.g. Fig. 3 and Col. 10, lines 35-60: drive by varying the resolutions (signal parameters) based on ambient condition and based on the detected parameter, wherein the requirement is placed upon the transmit signal quality defined to average the error (offset) over sub-carriers, OFDM frames and packets).

RE claim 10, Friedrich discloses 30data transmitter according to claim 2, wherein the data transmitter is configured to transmit encrypted information on the offset with the signal or a further signal (e.g. Col. 12, lines 15-20: the modulated signal on the basis of digital transmit data signal are encoded, wherein the type of encoding represent the highest requirements with respect to data protection).  

RE claims 11 and 46-47, Friedrich discloses data transmitter according to claim 2, wherein the data transmitter is configured to derive the offset from a cryptographic key 5or pair of keys known to the data transmitter and a data receiver (e.g. Fig. 3, Col. 10, lines 35-60 and Col. 12, lines 15-20).  

RE claim 12, Friedrich discloses data transmitter according to claim 1, wherein the data transmitter is configured to provide the signal parameter with a 10correction factor depending on the environmental parameter in the environment of the data transmitter to acquire a corrected signal parameter (e.g. Fig. 3 and Col. 10, lines 35-60: provides the varying the resolutions (signal parameters) based on ambient condition and based on the detected parameter, wherein the requirement is placed upon the transmit signal quality defined to average the error (offset) over sub-carriers, OFDM frames and packets); wherein the changer for changing the signal parameter is configured to change the corrected signal parameter (e.g. Figs. 1, 2A, Col. 1, lines 35-40: a signal processing circuit configured to vary (i.e. change) a resolution (i.e. signal parameter, e.g. symbol rate) in dependence on a detected or predefined parameter).
  
RE claim 13, Friedrich discloses data transmitter according to claim 1, wherein the signal parameter is a modulation index or a change of the same (e.g. Col. 10, lines 30-40): the varying resolution (signal parameter) is based on values of the modulation index that is used in the QAM-x modulation scheme), 20wherein the offset is a modulation index offset (e.g. Fig. 3 and Col. 10, lines 35-60).

RE claim 14, Friedrich discloses data transmitter according to claim 13, wherein the modulation index offset is average-free across an averaging length (e.g. Col. 12, lines 15-20: the modulated signal on the basis of digital transmit data signal are encoded, wherein the type of encoding represent the highest requirements with respect to data protection).   

RE claim 15, Friedrich discloses data transmitter according to claim 13, wherein the modulation index offset is adapted in dependence on an accumulated modulation index offset depending on a bit sequence to be transmitted (e.g. Col. 10, lines 30-40): the varying resolution (signal parameter) is based on values of the modulation index that is used in the QAM-x modulation scheme). 
 
RE claim 16, Friedrich discloses data transmitter according to claim 1, wherein the signal parameter is a symbol rate or a change of the same (e.g. Fig. 3, Col. 2, lines 10-20, Col 4, lines 5-10: wherein providing the modulated transmit signal comprises varying (i.e. changing) a resolution (i.e. signal parameter, e.g. symbol rate), - 60 -Attorney File No. 110971-9382.US01 wherein the offset is a symbol rate offset (e.g. Fig. 3, and Col. 10, lines 35-60).

RE claim 17, Friedrich discloses data transmitter according to claim 1, 5 wherein the signal parameter is a transmitting time or a change of the same (e.g. Col. 4, lines 1-5 & 20-40, and Col 8, lines 50-55)., wherein the offset is a time offset (e.g. Col. 4, lines 1-5 & 20-40, and Col 8, lines 50-55).  

RE claim 19, Friedrich discloses data transmitter according to claim 1, wherein the signal parameter is a carrier frequency or a change of the same (e.g. Col. 4, lines 55-60), 20wherein the offset is a frequency offset ((e.g. Fig. 3 and Col. 10, lines 35-60: the varying resolutions (signal parameters) wherein the requirement is placed upon the transmit signal offset defined over sub-carriers, OFDM frames and packets (i.e. Carrier frequency)).
  
RE claim 20, Friedrich discloses data transmitter according to claim 19, wherein the changer for changing the signal parameter is configured to provide the 25carrier frequency with a random frequency offset (e.g. Fig. 3 and Col. 10, lines 35-60: wherein the varying resolution (i.e. signal parameter) is based sequence of numbers or digital data satisfying statistical randomness placed upon the transmit signal quality based on type of error that may not exceed the data rate-dependent value, shown in FIG. 3).  

RE claim 21, Friedrich discloses data transmitter according to claim 19, wherein the changer for changing the signal parameter is configured to select the 30frequency offset in dependence on a maximum possible offset of a clock generator of the data transmitter and a receiver-side search range (e.g. Fig. 3 and Col. 4, lines 10-40).  

RE claim 22, Friedrich discloses data transmitter according to claim 19, - 61 -Attorney File No. 110971-9382.US01 wherein the data transmitter is configured to provide the carrier frequency with a correction factor depending on the environmental parameter in the environment of the data transmitter in order to correct an influence of the environmental parameter on the 5carrier frequency (e.g. Fig. 3 and Col. 10, lines 35-60: provides the varying the resolutions (signal parameters) based on ambient condition and based on the detected parameter, wherein the requirement is placed upon the transmit signal quality defined to average the error (offset) over sub-carriers, OFDM frames and packets), wherein the changer for changing the signal parameter is configured to select the frequency offset in dependence on a receiver-side search range and the correction factor (e.g. Fig. 3 and Col. 4, lines 10-40).  

RE claim 23, Friedrich discloses data transmitter according to claim 19, wherein the data transmitter is configured to transmit the signal based on frequency hopping using a plurality of carrier frequencies (e.g. Col. 4 lines 10-55),15 wherein the changer for changing the signal parameter is configured to provide at least two of the plurality of carrier frequencies with different frequency offsets (e.g. Col. 4 lines 10-55)15.  

RE claim 24, Friedrich discloses data transmitter according to claim 23, 20wherein the frequency offsets are smaller than a receiver-side tolerance width of a detection (e.g. Col. 3, lines 60-65: reducing the resolution (e.g. a bit width) in order to meet (e.g. with a maximum resolution) that may be applied to the modulated transmit signal and further configure to reduce said resolution).  

RE claim 26, Friedrich discloses data transmitter according to claim 19, 30wherein at least one of the frequency offsets lies between discrete regulation points of a PLL raster of a clock generator of the data transmitter or multiples thereof (e.g. Fig. 2A and Col. 7, lines 50-60, Col. 8, lines 5-15).  

RE claim 27, Friedrich discloses data transmitter according to claim 19, - 62 -Attorney File No. 110971-9382.US01 wherein the signal comprises encrypted information on the different frequency offsets (e.g. Col. 12, lines 15-20: the modulated signal based on the digital transmit data signal are encoded, wherein the signal comprises information of the highest requirements (i.e. encryption) with respect to data protection).  

RE claims 28 and 44-45, Friedrich discloses data transmitter according to claim 19,  5 wherein the data transmitter is configured to determine the different frequency offsets based on an immanent parameter of a communication system of the data transmitter or based on a part of the message to be transmitted with the signal (e.g. Fig. 3 and Col. 10, lines 35-60: drive by varying the resolutions (signal parameters) based on ambient condition and based on the detected parameter, wherein the requirement is placed upon the transmit signal quality defined to average the error (offset) over sub-carriers, OFDM frames and packets).  

RE claim 29, Friedrich discloses data 10 transmitter according to claim 1, wherein the signal parameter is a phase or a change of the same, wherein the offset is a phase offset (Fig. 10 Col. 10, lines 35-40, Col. 11, lines 57-65: wherein the requirement is placed upon the phase and/or amplitude accuracy).  

RE claim 30, Friedrich discloses data transmitter according to claim 29, wherein the changer for changing the signal parameter is configured to provide at least two symbols of the signal with different phase offsets (e.g. Col. 2, lines 10-20, Col 4, lines 5-10: wherein providing the modulated transmit signal comprises varying (i.e. changing) a resolution (i.e. signal parameter, e.g. symbol rate) in dependence on a detected or predefined parameter).
  
RE claim 31, Friedrich discloses data transmitter according to claim 29, wherein the phase offsets are selected so that they converge towards zero across an averaging length (e.g. Fig. 3 and Col. 10, lines 35-60).  

RE claim 32, Friedrich discloses data transmitter according to claim 1, wherein the signal parameter is a transmitting power or a change of the same, 30wherein the offset is a transmitting power offset Col. 10, lines 30-60).  . 
 
RE claim 33, Friedrich discloses data transmitter according to claim 1, - 63 -Attorney File No. 110971-9382.US01 wherein the environmental parameter is - a temperature, - a humidity, - an atmospheric pressure, 5- an electromagnetic radiation, - a brightness, - a movement and/or - a vibration or a change of the same (e.g. Col. 4, lines 15-40, Col. 6, lines 60-65, Col. 10, lines 30-35).  

RE claim 34, Friedrich discloses data transmitter according to claim 1, wherein the data transmitter is configured to adapt the change of the signal parameter in dependence on installation conditions (e.g. Col. 4, lines10-35: modifies the change of signal parameter in dependence on the data transmitter condition).
  
RE claim 35, Friedrich discloses data transmitter according to claim 34, wherein the data transmitter is configured to determine the installation conditions based on received signal strength indication, RSSI, measurement (e.g. Col. 4, lines10-35, Col. 6, lines 60 thru Col. 7, line 5: modifies the change of signal parameter in dependence on the data transmitter condition Signal quality of the received (indicated) signal).

RE claim 36, Friedrich discloses data transmitter according to claim 1, wherein the data transmitter is configured to adaptively adapt the change of the signal parameter in dependence on a telegram length or sub-data packet length or a number 25of coded bits (e.g. Col. 3, lines 60-65: adapts the resolution (e.g. a bit width) in order to meet required resolution that may be applied to the modulated transmit signal).  

RE claim 37, Friedrich discloses data transmitter according to claim 1, wherein the data transmitter is configured to provide two signal parameters of the 30signal with offsets (e.g. Col. 4, lines 1-5 & 20-40, Col. 7, line 50 thru Col. 8, line 10), wherein the offsets of the two signal parameters at least partly compensate each other (e.g. Col. 4, lines 1-5 & 20-40: serve to calibrate or readjust the signal parameters).  

RE claim 38, Friedrich discloses data transmitter according to claim 1, - 64 -Attorney File No. 110971-9382.US01 wherein the data transmitter knows receiving limits of a data receiver receiving the signal, 5wherein the data transmitter is configured to change the signal parameter taking into account the receiving limits (e.g. Col. 4, lines 20-40 and Col. 6, lines 60 thru Col. 7, line 5: changes the signal parameter according to the receiving side limits).  

RE claim 39, Friedrich discloses System (e.g. Figs. 2A-2B), comprising:  10a data transmitter according to claim 1 (e.g. Fig. 1, 2A), and a data receiver (e.g. Fig. 2B), wherein the data receiver is configured to receive a signal (e.g. Col. 11, lines 55-65), wherein at least one signal parameter of the signal is changed (e.g. Col. 12, lines 30-40).  

RE claim 1540, Friedrich discloses a data receiver (e.g. Figs. 1, 2), wherein the data receiver is configured to receive a signal of a data transmitter (e.g. Col. 11, lines 55-65), wherein the signal or a generation of the signal depends on a clock signal of a clock generator of the data transmitter (e.g. Col. 4, lines 5-10),20 wherein a signal parameter of the signal directly or itself depends on an environmental parameter in an environment of the data transmitter (e.g. Col. 19, lines 45-50, Col. 22, lines 10-15, Col. 22, lines 20-25: wherein at least one signal parameter comprises at least an environmental condition (parameter), wherein the signal parameter itself depends the environmental condition the data transmitter), wherein the signal or a parameter on which the signal parameter of the signal depends is additionally changed at the data transmitter-side (e.g. Figs. 1, 2A, Col. 1, lines 35-40: the signal processing circuit, in addition, configured to change a resolution (i.e. signal parameter, e.g. symbol rate) in dependence on a detected or predefined parameter)10, wherein the data receiver is configured to determine a signal parameter of the signal (Fig. 1B, 2B, e.g. Col. 5, line 35 thru Col. 6 line10 and Col. 12, lines 35-40) and to determine, based on the signal parameter, an environmental parameter to which the clock generator of the data transmitter or the signal is exposed (e.g. Col. 19, lines 45-50, Col. 22, lines 10-15, Col. 22, lines 20-25: wherein the detected or predefined parameter comprises at least one environmental condition (parameter) associated with the clock generator of the signal processing circuit), 25wherein the data transmitter is configured to compensate a data transmitter-side additional change of the signal parameter prior to estimating the signal parameter of the environmental parameter (e.g. Col. 12, lines 30-40).  
The subject matter of claim 40 differs from Friedrich in that Friedrich does not explicitly state claim languages “generating” and “changing” as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Friedrich’s disclosure of varying a resolution (i.e. signal parameter) in dependence on a detected or predefined parameter, as taught in Col. 1, lines 35-40, Col. 2, lines 10-20, Col 4, lines 5-10 of Friedrich, can be construed as “changing” a signal parameter, as recited by the claims. Besides, Hohe teaches or suggests, in the same technical field, a changer, as recited (e.g. Hohe, Fig. 2 and Paras [0028], [0047]: a parameter changing means for changing at least one signal parameter (e.g. temperature-dependent offset) of the signal on which the at least one transmitted signal depends). Hence the prior art includes each element/feature claimed, with the only difference between the claimed invention and the prior art being lack of the explicit recitation of said claim languages in a single prior art reference. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, it would have been obvious at the time the invention was made to one of ordinary skill in the art to substitute said claim languages by Friedrich’s teachings to achieve the predictable results of providing varying a resolution (i.e. signal parameter) in dependence on a modulated transmit signal based on the varying signal parameter. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 40.

RE claim15 41, Friedrich discloses a data receiver (e.g. Figs. 1, 2), wherein the data receiver is configured to receive a signal of a data transmitter (e.g. Col. 11, lines 55-65), wherein the signal or a generation of the signal depends on a clock signal of a clock generator of the data transmitter (e.g. Col. 4, lines 5-10),20 wherein at least one signal parameter of the signal directly depends on an environmental parameter in an environment of the data transmitter (e.g. Col. 19, lines 45-50, Col. 22, lines 10-15, Col. 22, lines 20-25: wherein at least one signal parameter comprises at least an environmental condition (parameter), wherein the signal parameter itself depends the environmental condition the data transmitter),  wherein the signal or a parameter on which the at least one signal parameter of the signal depends is additionally subject to a data transmitter-side change of the least one signal parameter of the signal (e.g. Figs. 1, 2A, Col. 1, lines 35-40: the signal processing circuit, in addition, configured to change a resolution (i.e. signal parameter, e.g. symbol rate), wherein the data receiver is implemented to compensate the additional sat caused by the data transmitter-side change of the at least one signal parameter of the signal 25(e.g. Col. 2, lines 10-20, Col 4, lines 5-10, Col. 12, lines 30-40: changes the resolution (i.e. signal parameter, e.g. symbol rate) in dependence on a detected parameter and compensates the corruption25).  
The subject matter of claim 41 differs from Friedrich in that Friedrich does not explicitly state claim language “change” or “changing” as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Friedrich’s disclosure of varying a resolution (i.e. signal parameter) in dependence on a detected or predefined parameter, as taught in Col. 1, lines 35-40, Col. 2, lines 10-20, Col 4, lines 5-10 of Friedrich, can be construed as “changing” a signal parameter, as recited by the claims. Besides, Hohe teaches or suggests, in the same technical field, a changer, as recited (e.g. Hohe, Fig. 2 and Paras [0028], [0047]: a parameter changing means for changing at least one signal parameter (e.g. temperature-dependent offset) of the signal on which the at least one transmitted signal depends). Hence the prior art includes each element/feature claimed, with the only difference between the claimed invention and the prior art being lack of the explicit recitation of said claim languages in a single prior art reference. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, it would have been obvious at the time the invention was made to one of ordinary skill in the art to substitute said claim languages by Friedrich’s teachings to achieve the predictable results of providing varying a resolution (i.e. signal parameter) in dependence on a modulated transmit signal based on the varying signal parameter. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 41.

RE claims 42, 43, 48, Friedrich discloses a method and a non-transitory digital storage medium having a computer program stored thereon (e.g. Figs. 2A-2B), comprising: 10a data receiver (e.g. Fig. 2B), wherein the data receiver is configured to receive a signal of a data transmitter (e.g. Fig. 2B: configured to receive a signal of a data transmitter), wherein the signal or a generation of the signal depends on a clock signal of a 15clock generator of the data transmitter (e.g. Col. 4, lines 5-10), wherein the data receiver is configured to determine a signal parameter of the signal and to determine, based on the signal parameter, an environmental parameter to which the clock generator of the data transmitter or the signal is 20exposed (Fig. 1B, 2B, e.g. Col. 5, line 35 thru Col. 6 line10 and Col. 12, lines 35-40), wherein the data transmitter is configured to compensate a data transmitter- side change of the signal parameter prior to estimating the signal parameter or the environmental parameter (e.g. Col. 2, lines 10-20, Col 4, lines 5-10, Col. 12, lines 30-40: changes the resolution (i.e. signal parameter, e.g. symbol rate) in dependence on a detected parameter and compensates the corruption),25 or a data receiver, wherein the data receiver is configured to receive a signal of a data transmitter (e.g. Fig. 2B: configured to receive a signal of a data transmitter), wherein the signal or a generation of the signal depends on a clock signal of a 30clock generator of the data transmitter (e.g. Col. 4, lines 5-10) , - 67 -Attorney File No. 110971-9382.US01 wherein the data receiver is implemented to compensate an additional tolerance caused by a data transmitter-side change of at least one signal parameter of the signal (e.g. Col. 12, lines 30-40).  

RE claim 49, Friedrich discloses a method for transmitting signal (e.g. Col. 2, lines 10-20), the method comprising: generating a transmit signal with a data transmitter (e.g. Col. 2, lines 10-20), wherein at least one signal parameter of the transmit signal directly or itself depends on at least one environmental parameter in an environment of the data transmitter ((e.g. Col. 19, lines 45-50, Col. 22, lines 10-15, Col. 22, lines 20-25: wherein at least one signal parameter comprises at least an environmental condition (parameter), wherein the signal parameter itself depends the environmental condition the data transmitter), wherein, when generating the transmit signal, the at least one signal parameter of the transmit - 11 -U.S. Patent Application No. 16/691,135 Attorney File No.: 110971-9382.US01 signal or a parameter of a signal on which the at least one signal parameter of the transmit signal depends is additionally changed, ((e.g. Figs. 1, 2A, Col. 1, lines 35-40: the signal processing circuit, in addition, configured to change a resolution (i.e. signal parameter, e.g. symbol rate) in dependence on a detected or predefined parameter), and transmitting the transmit
The subject matter of claim 49 differs from Friedrich in that Friedrich does not explicitly state claim languages “generating” and “changing” as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Friedrich’s disclosure of – providing a modulated transmit signal on the basis of a digital transmit data signal, as taught in Col. 2, lines 10-20 of Friedrich; and varying a resolution (i.e. signal parameter) in dependence on a detected or predefined parameter, as taught in Col. 1, lines 35-40, Col. 2, lines 10-20, Col 4, lines 5-10 of Friedrich, can be construed as “generating” a transmitting signal” and “changing” a signal parameter, as recited by the claims. Besides, Hohe teaches or suggests, in the same technical field, a changer, as recited (e.g. Hohe, Fig. 2 and Paras [0028], [0047]: a parameter changing means for changing at least one signal parameter (e.g. temperature-dependent offset) of the signal on which the at least one transmitted signal depends). Hence the prior art includes each element/feature claimed, with the only difference between the claimed invention and the prior art being lack of the explicit recitation of said claim languages in a single prior art reference. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, it would have been obvious at the time the invention was made to one of ordinary skill in the art to substitute said claim languages by Friedrich’s teachings to achieve the predictable results of providing varying a resolution (i.e. signal parameter) in dependence on a detected or predefined parameters and a modulated transmit signal based on the varying signal parameter. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 49.

RE claim 1550, Friedrich discloses a method for receiving a signal (e.g. Col. 2, lines 10-20), the method comprising: receive a signal of a data transmitter (e.g. Col. 11, lines 55-65), wherein the signal or a generation of the signal depends on a clock signal of a clock generator of the data transmitter (e.g. Col. 4, lines 5-10),20 determining a signal parameter of the received signal (Fig. 1B, 2B, e.g. Col. 5, line 35 thru Col. 6 line10 and Col. 12, lines 35-40), determining, based on the signal parameter, an environmental parameter to which the clock generator of the data transmitter or the signal is exposed (e.g. Col. 19, lines 45-50, Col. 22, lines 10-15, Col. 22, lines 20-25: wherein the detected or predefined parameter comprises at least one environmental condition (parameter) associated with the clock generator of the signal processing circuit), and compensating a data transmitter-side change of the signal parameter prior to determining the signal parameter or the environmental parameter 25(e.g. Col. 12, lines 30-40).  
The subject matter of claim 40 differs from Friedrich in that Friedrich does not explicitly state claim language “change” or “changing” as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Friedrich’s disclosure of varying a resolution (i.e. signal parameter) in dependence on a detected or predefined parameter, as taught in Col. 1, lines 35-40, Col. 2, lines 10-20, Col 4, lines 5-10 of Friedrich, can be construed as “changing” a signal parameter, as recited by the claims. Besides, Hohe teaches or suggests, in the same technical field, a changer, as recited (e.g. Hohe, Fig. 2 and Paras [0028], [0047]: a parameter changing means for changing at least one signal parameter (e.g. temperature-dependent offset) of the signal on which the at least one transmitted signal depends). Hence the prior art includes each element/feature claimed, with the only difference between the claimed invention and the prior art being lack of the explicit recitation of said claim languages in a single prior art reference. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, it would have been obvious at the time the invention was made to one of ordinary skill in the art to substitute said claim languages by Friedrich’s teachings to achieve the predictable results of providing varying a resolution (i.e. signal parameter) in dependence on a modulated transmit signal based on the varying signal parameter. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 50.

RE claim 51, Friedrich discloses a non-transitory digital storage medium having a computer program stored thereon, which when read and executed by a programmable computer performs the step of (e.g. Figs. 1, 2a, Col. 2 lines 20-25), the non-transitory digital storage medium comprising: generating a transmit signal with a data transmitter (e.g. Col. 2, lines 10-20), wherein at least one signal parameter of the transmit signal directly or itself depends on at least one environmental parameter in an environment of the data transmitter (e.g. Col. 19, lines 45-50, Col. 22, lines 10-15, Col. 22, lines 20-25: the signal comprises at least one environmental condition (parameter) associated with the signal processing circuit (i.e. transmitter)), wherein, when generating the transmit signal, the at least one signal parameter of the transmit - 11 -U.S. Patent Application No. 16/691,135 Attorney File No.: 110971-9382.US01 signal or a parameter of a signal on which the at least one signal parameter of the transmit signal depends is additionally changed (e.g. Figs. 1, 2A, Col. 1, lines 35-40: the processing circuit varies (i.e. changes) a resolution (i.e. signal parameter, e.g. symbol rate) of the transmit signal in dependence on a detected or predefined parameter), and transmitting the transmit signal (e.g. Friedrich, Figs. 1, 2A, Col. 2, lines 10-15: transmitting the modulated transmit signal).
The subject matter of claim 51 differs from Friedrich in that Friedrich does not explicitly state claim languages “generating” and “changing” as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Friedrich’s disclosure of – providing a modulated transmit signal on the basis of a digital transmit data signal, as taught in Col. 2, lines 10-20 of Friedrich; and varying a resolution (i.e. signal parameter) in dependence on a detected or predefined parameter, as taught in Col. 1, lines 35-40, Col. 2, lines 10-20, Col 4, lines 5-10 of Friedrich, can be construed as “generating” a transmitting signal” and “changing” a signal parameter, as recited by the claims. Besides, Hohe teaches or suggests, in the same technical field, a changer, as recited (e.g. Hohe, Fig. 2 and Paras [0028], [0047]: a parameter changing means for changing at least one signal parameter (e.g. temperature-dependent offset) of the signal on which the at least one transmitted signal depends). Hence the prior art includes each element/feature claimed, with the only difference between the claimed invention and the prior art being lack of the explicit recitation of said claim languages in a single prior art reference. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, it would have been obvious at the time the invention was made to one of ordinary skill in the art to substitute said claim languages by Friedrich’s teachings to achieve the predictable results of providing varying a resolution (i.e. signal parameter) in dependence on a detected or predefined parameters and a modulated transmit signal based on the varying signal parameter. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 51.

RE claim 1552, Friedrich discloses a non-transitory digital storage medium having a computer program stored thereon to perform the method (e.g. Fig. 2 and Col. 18, lines 25-60), comprising: receiving a signal of a data transmitter (e.g. Col. 11, lines 55-65), wherein the signal or a generation of the signal depends on a clock signal of a clock generator of the data transmitter (e.g. Col. 4, lines 5-10),20 determining a signal parameter of the received signal (Fig. 1B, 2B, e.g. Col. 5, line 35 thru Col. 6 line10 and Col. 12, lines 35-40) , determining, based on the signal parameter, an environmental parameter to which the clock generator of the data transmitter or the signal is exposed (e.g. Col. 19, lines 45-50, Col. 22, lines 10-15, Col. 22, lines 20-25: wherein the detected or predefined parameter comprises at least one environmental condition (parameter) associated with the clock generator of the signal processing circuit), and 25compensating a data transmitter-side change of the signal parameter prior to determining the signal parameter or the environmental parameter (e.g. Col. 12, lines 30-40), when said computer program is run by a computer (e.g. Fig. 2 and Col. 18, lines 50-60).
The subject matter of claim 52 differs from Friedrich in that Friedrich does not explicitly state claim language “change” or “changing” as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Friedrich’s disclosure of varying a resolution (i.e. signal parameter) in dependence on a detected or predefined parameter, as taught in Col. 1, lines 35-40, Col. 2, lines 10-20, Col 4, lines 5-10 of Friedrich, can be construed as “changing” a signal parameter, as recited by the claims. Hence the prior art includes each element/feature claimed, with the only difference between the claimed invention and the prior art being lack of the explicit recitation of said claim languages in a single prior art reference. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, it would have been obvious at the time the invention was made to one of ordinary skill in the art to substitute said claim languages by Friedrich’s teachings to achieve the predictable results of providing varying a resolution (i.e. signal parameter) in dependence on a modulated transmit signal based on the varying signal parameter. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 52.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected claim 17 and base claim 1, but would be allowable if rewritten in independent form including all of the limitations of  the base claim and any intervening claims.
Claim 25 is objected to as being dependent upon a rejected claim 24 and base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632